EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles W. Gray on 18 August 2021.

The application has been amended as follows: 

Claim 1: 


A cooking appliance, comprising:
an electromagnetic induction heating device;
a liner, wherein a magnetic line of flux produced by the electromagnetic induction heating device can penetrate the liner, so that the liner performs induction heating; and
a housing assembly for the electromagnetic induction heating device, the housing assembly being sleeved on the outer side of the liner of the cooking appliance, wherein the housing assembly comprises:
a metal housing which is an annular housing on the whole with one or a plurality of disconnected potions, with one or a plurality of notches correspondingly formed at each of the disconnected portions of the metal housing, each notch having a width along the circumferential direction of the metal housing that is greater than or equal to 2 mm; and
one or a plurality of insulating members, each connecting two ends of one of the disconnected portions of the metal housing and covering the notch correspondingly formed by the one of the disconnected portions so that the housing assembly forms a closed-loop open circuit structure.  
Claim 2: The housing assembly according to claim 1, wherein a buckle is arranged on one of the metal housing and [[the]] each insulating member, a clamping hole is formed in the other of the metal housing and [[the]] each insulating member, and the buckle is matched with the clamping hole, so that the metal housing is clamped with [[the]] each insulating member.
Claim 3: The housing assembly according to claim 1, wherein at least one locating rib[[s]] matching with [[the]] each notch [[are]] is arranged on [[the]] each insulating member.
Claim 4: The housing assembly according to claim 3, wherein the number of the locating ribs at each notch is plural, and a plurality of the locating ribs are arranged in parallel along the axial direction of the metal housing.
Claim 5: The housing assembly according to claim 1, wherein the metal housing is an insert, [[the]] each insulating member is made of plastic, and [[the]] each insulating member and the metal housing are integrally formed by injection molding.
Claim 6: The housing assembly according to claim 5, wherein a through hole in which [[the]] each insulating member is partially embedded is formed in the metal housing; and/or,
a stopper protrusion is arranged on the metal housing, and the stopper protrusion is embedded in [[the]] each insulating member.
Claim 8: The housing assembly according to claim 7, wherein a clamping hole is formed in one of the metal housing and [[the]] each insulating member, a clamping member is arranged on the other of the metal housing and [[the]] each insulating member, and the clamping member is matched with the clamping hole, so that [[the]] each insulating member is clamped with the metal housing.
Claim 9: The housing assembly according to claim 8, wherein the clamping member is an L-shaped buckle, and the L-shaped buckle penetrates the clamping hole and abuts against the one of the metal housing and the insulating member.
Claim 10: The housing assembly according to claim 9, wherein the number of L-shaped buckles is plural and are divided into two groups, and the two groups of L-shaped buckles are respectively located on [[the]] two sides of the notch; and
the two groups of L-shaped buckles face to the same direction; or[[,]]
the L-shaped buckles are located on the insulating member, and the two groups of L-shaped buckles face to the notch; or[[,]]
the L-shaped buckles are located on the metal housing, and the two groups of L-shaped buckles face away from the notch.
Claim 12: The housing assembly according to claim 8, wherein the clamping member comprises a plurality of elastic buckles, and 
the plurality of elastic buckles are arranged back to back and enclose an elastic column buckle; or[[,]]

Claim 14: The housing assembly according to claim 7, wherein a through hole is formed in one of the metal housing and [[the]] each insulating member, and a connecting column having the ability of plastic deformation is arranged on the other of the metal housing and [[the]] each insulating member;
the connecting column penetrates the clamping hole, a portion of the connecting column protruding from the through hole deforms into a stopper projection with a section size being greater than the size of the through hole, and the stopper projection abuts against the one of the metal housing and [[the]] each insulating member, so that [[the]] each insulating member is fixedly connected with the metal housing.
Claim 15: The housing assembly according to claim 14, wherein when the connecting column is arranged on the metal housing, and the connecting column is a hollow connecting column.
Claim 16: The housing assembly according to claim 7, wherein through holes are formed in both of [[the]] each insulating member and the metal housing, a fastener penetrates the through holes in [[the]] each insulating member and the metal housing, so that [[the]] each insulating member is fixedly connected with the metal housing; or
a jagged through hole is formed in one of the metal housing and [[the]] each insulating member, a connecting column is arranged on the other of the metal housing and [[the]] each insulating member, and the connecting column penetrates the jagged through hole and is limited in the jagged through hole, so that [[the]] each insulating member is fixedly connected with the metal housing.
Claim 17: The housing assembly according to claim 7, wherein a folded plate is arranged on the metal housing, a connecting hole matched with the folded plate is formed in [[the]] each insulating each insulating member after penetrating the connecting hole, so that [[the]] each insulating member is fixedly connected with the metal housing.
Claim 18: The housing assembly according to claim 17, wherein a boss is further arranged on [[the]] each insulating member, the boss is located on an edge of the connecting hole, and the folded plate is firstly bent and pressed on the boss and then is bent and pressed on [[the]] each insulating member.
Claim 32: (Cancelled)
Claim 38: (Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Cho et al. (KR 10-0875308 B1) is the closest prior art of record. Cho’s disclosure makes clear it housing belt is cut, but it does not suggest that there is any width of any notch formed by said cut being greater than or equal to 2 mm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached on 10:30 AM to 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Examiner, Art Unit 3761